Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 11-15 have been canceled. Claims 1-10 have been examined.
Response to Amendment
The amendment filed on 3/1/2022 is sufficient to overcome the prior art rejection. The amendments to independent claim 1 is sufficient to overcome the 35 USC § 101. Hence, the 35 USC § 101 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heath (20140006129) in view of Huang et al. (5,953,707) further in view of Jogia (10896439).
As per claim 1,
A system for processing advertisement related data, the system comprising: 
a data configuration module for receiving said advertisement related data and for identifying, routing, and classifying said advertisement related data (par 90, 91); 
an analysis module receiving outputs of said data configuration module, said analysis module being for analyzing said outputs (par 90, 91); 
an aggregation module receiving analysis results from said analysis module, said aggregation module being for producing recommended advertising strategies based on said analysis results (par 90, 91).
Heath does not explicitly disclose: 
wherein - said system receives said advertisement related data from a plurality of sources.
However, Huang discloses:
wherein - said system receives said advertisement related data from a plurality of sources (cl. 20, ll. 36-38) Huang discloses an inventory management system, POS data among other sources of data points.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Huang’s said system receives said advertisement related data from a plurality of sources to Heath’s system for processing advertisement related data. One would be motivated to do this in supporting management decisions 
Heath does not explicitly disclose:
said data configuration module receives anonymized consumer data derived from social media derived consumer data, said anonymized consumer data being used by said analysis module to determine consumer interests and to group consumers based on said consumer interests for targeted campaigns as determined by said aggregation module; and 
said analysis module receives current and historic inventory data from warehouses and uses said current and historic inventory data to determine if specific advertising campaigns have led to a change in inventory.
However, Jogia in the same field of endeavor discloses:
said data configuration module receives anonymized consumer data derived from social media (Col. 21, ll. 45-50) derived consumer data, said anonymized consumer data being used by said analysis module to determine consumer interests and to group consumers based on said consumer interests for targeted campaigns as determined by said aggregation module (Col. 6, ll. 14-37) Jogia discloses a system in which users’ interest is determined social media/networks. Also see Heath at least at par 7, 18, 23 and 27; and 

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Jogia’s said data configuration module receives anonymized consumer data derived from social media derived consumer data, said anonymized consumer data being used by said analysis module to determine consumer interests and to group consumers based on said consumer interests for targeted campaigns as determined by said aggregation module; and said analysis module receives current and historic inventory data from warehouses and uses said current and historic inventory data to determine if specific advertising campaigns have led to a change in inventory to Heath’s system for processing advertisement related data. One would be motivated to do this in order to provide content creators with the ability to initiate content delivery campaigns with a reduced amount of input and/or allocate resources on delivering content to users that will or will likely interact with the content so as to improve campaign performance (Jogia cl. 1, ll. 8-23).

As per claim 2,
Heath discloses:

	As per claim 3,
	Huang discloses:
said plurality of analysis units includes at least one of: 
an analysis unit for correlating point of sale data and inventory data with at least one data set relating to consumer characteristics (cl. 20, ll. 36-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Huang’s an analysis unit for correlating point of sale data and inventory data with at least one data set relating to consumer characteristics to Heath’s system for processing advertisement related data. One would be motivated to do this in supporting management decisions associated with manufacturing of service supply chains that span from a point of creation to a point of consumption and, more particularly, is directed to a system that allows the various decision makers in the supply chain to view the supply chain from their own perspective, obtain information and evaluate decisions concerning past, current and future performance with respect to a diverse set of often conflicting goals (Huang cl. 1, ll. 20-26).
As per claim 4,
Huang discloses:
results from at least one of said plurality of analysis units is fed back to said data configuration module (cl. 20, ll. 36-38).
at least one of said plurality of analysis units is fed back to said data configuration module to Heath’s system for processing advertisement related data. One would be motivated to do this in supporting management decisions associated with manufacturing of service supply chains that span from a point of creation to a point of consumption and, more particularly, is directed to a system that allows the various decision makers in the supply chain to view the supply chain from their own perspective, obtain information and evaluate decisions concerning past, current and future performance with respect to a diverse set of often conflicting goals (Huang cl. 1, ll. 20-26).
As per claim 5,
Heath discloses said aggregation module produces suggested parameters for advertising campaigns based on results from said analysis module (cl. 24, ll. 54 -64).
As per claim 6,
Heath discloses said parameters for advertising campaigns includes at least one of: channels of distribution for said advertising campaigns (par 296) Examiner equates advertisement networks to applicant’s channels of distribution.
As per claim 9,
Heath discloses:
said data configuration module comprises at least one execution unit, said at least one execution unit being at least one of:
a routing execution unit (par 324).
As per claim 10,

said advertising related data comprises at least one of:
- demographic based data (par 18, 399).
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heath (20140006129) in view of Huang et al. (5,953,707) further in view of Jogia (10896439) further in view of Peden et al. (20150073909).
As per claim 7,
The Heath, Huang and Jogia combination discloses the claimed invention as in claim 1. Jogia discloses machine learning algorithms at Col. 3, ll. 25-30. The combination does not explicitly disclose:
said analysis module comprises at least one neural network-based analysis unit.
However, Peden discloses:
said analysis module comprises at least one neural network-based analysis unit (par 44). Peden discloses a subsystem that provides input to machine learning algorithms to assist in predictive analysis used to improve future campaign performance.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Peden’s said analysis module comprises at least one neural network-based analysis unit to Heath’s system for processing advertisement related data. One would be motivated to do this in order to provide methods for advertising and tracking consumer activity (Peden par 1).
As per claim 8,
Peden discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Peden’s said analysis module comprises at least one machine learning based analysis unit to Heath’s system for processing advertisement related data. One would be motivated to do this in order to provide methods for advertising and tracking consumer activity (Peden par 1).
Response to Arguments
Applicant Remarks filed on 3/1/2022 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Jogia to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3621